            Case 1:21-mj-00239-GMH Document 8 Filed 03/08/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
v.                                         ) Case No: 1:21-mj-00239
                                           )
JOHN S. ANDERSON                           )
                                           )
                       Defendant.          )
__________________________________________)

              UNOPPOSED MOTION TO MODIFY CONDITION OF RELEASE

       COMES NOW Defendant, by counsel, unopposed, and requests a modification of the Order

Setting Conditions of Pretrial Release, and in support thereof states as follows:

       1.      On March 4, 2021, Mr. John Anderson was released pending trial, on conditions.

       2.      One of the conditions of his Order Setting Conditions of Pretrial Release was to

       “notify PSA of travel outside the Middle District of Florida.”

       3.      Due to his mother’s failing health and his sister’s preexisting medical conditions, Mr.

       Anderson will require travel, with potential for emergency travel, to the Eastern District of

       Michigan, where both of these family members reside.

       4.      Mr. Anderson’s PSA recommended that the Eastern District of Michigan be added to

       his permitted travel areas in the Order Setting Conditions of Pretrial Release to reduce the

       burden of emergency requests for travel to tend to family.

       5.      Defense counsel conferred with counsel for the Government, and the Government

       does not oppose this amendment.
          Case 1:21-mj-00239-GMH Document 8 Filed 03/08/21 Page 2 of 2




       WHEREFORE Defendant respectfully requests that this Honorable Court modify his Order

Setting Conditions of Pretrial Release to add Eastern District of Michigan as a district where Mr.

Anderson may travel without requiring advance notice to PSA.


                                               Respectfully submitted,
                                               by counsel:

                                               /s/

                                               Marina Medvin, Esq.
                                               Counsel for Defendant
                                               MEDVIN LAW PLC
                                               916 Prince Street
                                               Alexandria, Virginia 22314
                                               Tel: 888.886.4127
                                               Email: contact@medvinlaw.com


                         CERTIFICATE OF SERVICE FOR CM/ECF

        I hereby certify that on March 8, 2021, I will electronically file the foregoing with the
Clerk of the Court for the United States District Court for the District of Columbia by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.

                                               /s/

                                               Marina Medvin, Esq.
